United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-4089
                                   ___________

United States of America,               *
                                        *
              Appellee,                 *
                                        * Appeal from the United States
         v.                             * District Court for the
                                        * District of Minnesota
Frederick Leron McKnight,               *
                                        *     [UNPUBLISHED]
              Appellant.                *
                                   ___________

                            Submitted: December 1, 2000
                                Filed: December 7, 2000
                                    ___________

Before McMILLIAN, BRIGHT, and FAGG, Circuit Judges.
                            ___________

PER CURIAM.

       Frederick Leron McKnight challenges the sentence imposed by the District
     1
Court for the District of Minnesota following remand for resentencing in United States
v. McKnight, 186 F.3d 867 (8th Cir. 1999) (per curiam) (McKnight I). At
resentencing, the district court sentenced McKnight to 240 months imprisonment and
10 years supervised release, based upon his prior guilty plea to a drug conspiracy
charge. During the course of the resentencing hearing, the district court denied
McKnight’s motion to withdraw his guilty plea. Counsel has moved to withdraw on


         1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
appeal pursuant to Anders v. California, 386 U.S. 738 (1967), arguing that the
resentencing court erred in denying McKnight’s motion to withdraw his guilty plea
without holding an evidentiary hearing. For the reasons discussed below, we affirm the
judgment of the district court.

       As the district court noted at resentencing, it previously had denied McKnight’s
requests to withdraw his guilty plea, and in McKnight I, we rejected McKnight’s
contention that the district court abused its discretion in doing so. See McKnight I, 186
F.3d at 869 (finding that McKnight pleaded freely and voluntarily, and failed to present
any fair and just reason for withdrawal of his plea). McKnight neither presented new
evidence regarding his guilty plea, nor showed that our decision in McKnight I was
manifestly unjust. Accordingly, this appeal is governed by the law-of-the-case
doctrine, which prevents relitigation of a settled issue in a case and requires courts to
adhere to decisions made in earlier proceedings. See United States v. Bartsh, 69 F.3d
864, 866 (8th Cir. 1995) (decision in prior appeal is followed in later proceedings
unless party introduces substantially different evidence, or prior decision is clearly
erroneous and works manifest injustice). In any event, we conclude, just as we did in
McKnight I, that McKnight failed to present any fair and just reason for withdrawal of
his plea. See United States v. Abdullah, 947 F.2d 306, 312 (8th Cir. 1991), cert.
denied, 504 U.S. 921 (1992).

       After review of counsel’s Anders brief, along with our independent review of the
record in accordance with Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous
issues. Accordingly, we grant counsel’s motion to withdraw and affirm the judgment
of the district court.




                                           -2-
A true copy.

      Attest:

                U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                             -3-